
	
		I
		112th CONGRESS
		1st Session
		H. R. 2103
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Ms. Tsongas (for
			 herself, Mr. Petri,
			 Ms. Schakowsky,
			 Mr. Towns,
			 Ms. Wilson of Florida,
			 Mr. McDermott, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To modify certain requirements for countable resources
		  and income under the Supplemental Security Income program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SSI Savers Act of
			 2011.
		2.Increase in
			 resource limits; inflation adjustment
			(a)Increase in
			 resource limitsSection
			 1611(a)(3) of the Social Security Act (42 U.S.C. 1382(a)(3)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 and the last place it appears; and
					(B)by inserting
			 , and to $7,500 on January 1 of the first calendar year that begins
			 after the date of the enactment of the SSI Savers Act of 2011 before
			 the period; and
					(2)in subparagraph
			 (B)—
					(A)by striking
			 and the last place it appears; and
					(B)by inserting
			 , and to $5,000 on January 1 of the first calendar year that begins
			 after the date of the enactment of the SSI Savers Act of 2011 before
			 the period.
					(b)Inflation
			 adjustmentSection 1611(a)(3) of such Act (42 U.S.C. 1382(a)(3))
			 is amended by adding at the end the following:
				
					(C)Adjustment for
				inflation
						(i)In
				generalWhenever dollar
				amounts in effect under paragraphs (1)(A) and (2)(A) of this subsection are
				increased by a percentage under section 1617, each of the dollar amounts in
				effect under this paragraph shall be increased by the same percentage, and
				rounded to the closest multiple of $100.
						(ii)RequirementEach adjustment under clause (i) shall be
				based on the unrounded amount for the prior 12-month
				period.
						.
			3.Limited exclusion
			 from resources of certain deferred compensation and education savings
			 arrangementsSection 1613 of
			 the Social Security Act (42 U.S.C. 1382b) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (16),
			 by striking and at the end;
				(B)in paragraph (17),
			 by striking the period and inserting a semicolon; and
				(C)by inserting after
			 paragraph (17) the following:
					
						(18)if the individual is not described in
				section 1611(e)(1)(B) of this Act, the value of any assets in a plan, contract,
				or account, annuity, or trust described in section 401(a), 403(a), 403(b), 408,
				408A, 414(d), 457(b), or 501(c)(18) of the Internal Revenue Code of 1986, any
				retirement program or account included in any successor or similar provision
				that may be enacted and determined to be exempt from tax under the Internal
				Revenue Code of 1986, and any other retirement plan, contract, account,
				annuity, or trust, as determined in the sole discretion of the Commissioner,
				except that if the individual has attained 65 years of age, the total amount
				excluded under this paragraph shall not exceed—
							(A)$50,000 (or, if greater, the amount
				determined under subsection (f) of this section) if the individual does not
				have an eligible spouse; or
							(B)$75,000 (or, if greater, the amount
				determined under such subsection (f)) if the individual has an eligible spouse;
				and
							(19)if the individual has not attained 65 years
				of age, the value of—
							(A)any funds in a
				qualified tuition program (as defined in section 529 of the Internal Revenue
				Code of 1986) or in a Coverdell education savings account (as defined in
				section 530 of such Code);
							(B)any other education program, contract, or
				account, as determined in the sole discretion of the Commissioner; and
							(C)any individual
				development account established pursuant to the Assets for Independence Act or
				section 333B of the Consolidated Farm and Rural Development Act, or under an
				individual development account program funded and administered by a Federal or
				State agency or by a nonprofit ogranization described in section 501(c) of the
				Internal Revenue Code of 1986, as determined in the sole discretion of the
				Commissioner.
							;
				and
				(2)by adding at the
			 end the following:
				
					(f)Adjustment for
				inflation
						(1)In
				generalWhenever dollar
				amounts in effect under paragraphs (1)(A) and (2)(A) of section 1611(a) are
				increased by a percentage under section 1617, each of the dollar amounts in
				effect under subsection (a)(18) of this section shall be increased by the same
				percentage, and rounded to the closest multiple of $100.
						(2)RequirementEach adjustment under paragraph (1) shall
				be based on the unrounded amount for the prior 12-month
				period.
						.
			4.Income rules
			 applicable to certain deferred compensation arrangements
			(a)Imputation of
			 income in certain casesSection 1612 of the Social Security Act (42
			 U.S.C. 1382a) is amended by adding at the end the following:
				
					(c)Imputation of income from certain deferred compensation
		  arrangements(1)If the aggregate value of the assets
				described in section 1613(a)(18) of an eligible individual who has attained 65
				years of age and is not described in section 1611(e)(1)(B) exceeds—
							(A)$10,000 (or, if greater, the amount
				determined under paragraph (2) of this subsection) if the individual does not
				have an eligible spouse; or
							(B)$15,000 (or, if greater, the amount
				determined under such paragraph (2)) if the individual has an eligible
				spouse,
							but does not exceed the dollar amount in effect with
				respect to the individual under section 1613(a)(18), the assets shall be
				considered income in an amount equal to the annuity value of the assets (as
				determined under regulations of the Commissioner of Social Security).(2)(A)Whenever dollar amounts in effect under
				paragraphs (1)(A) and (2)(A) of section 1611(a) are increased by a percentage
				under section 1617, each of the dollar amounts in effect under paragraph (1) of
				this subsection shall be increased by the same percentage, and rounded to the
				closest multiple of $100.
							(B)Each adjustment under paragraph (1) shall
				be based on the unrounded amount for the prior 12-month
				period.
							.
			(b)Exclusion of
			 one-Third of distributionsSection 1612(b) of such Act (42 U.S.C.
			 1382a(b)) is amended—
				(1)by striking
			 and at the end of paragraph (24);
				(2)by striking the period at the end of
			 paragraph (25) and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(26)one-third of the value of any assets
				described in section 1613(a)(18) distributed to such individual (or such
				spouse).
						.
				5.Elimination of
			 requirement that SSI recipients apply for periodic payments from certain
			 deferred compensation arrangementsSection 1611(e)(2) of the Social Security
			 Act (42 U.S.C. 1382(e)(2)) is amended by inserting (other than payments
			 from a plan, contract, account, annuity, or trust referred to in section
			 1613(a)(18)) after section 1612(a)(2)(B).
		6.Effective
			 dateThe amendments made by
			 this Act shall apply to benefits for calendar months beginning after the date
			 of the enactment of this Act.
		
